Citation Nr: 0713055	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  94-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an initial rating for service connected 
posttraumatic stress disorder (PTSD) in excess of 30 
percent from April 16, 1991 through May 25, 1992.

2.	Entitlement to an initial rating for service connected 
PTSD in excess of 30 percent from July 1, 1992 through 
August 12, 1992.

3.	Entitlement to an initial rating for service connected 
PTSD in excess of 30 percent from October 1, 1992.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969 
and from January 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1992 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for PTSD, evaluating it at 10 
percent.  The RO issued a notice of the decision in March 
1992, and the veteran timely filed a Notice of Disagreement 
(NOD) in June 1992.  Subsequently, in July 1992 the RO 
provided a Statement of the Case (SOC) and thereafter in 
March 1993, the veteran timely filed a substantive appeal.

Again in June 1993, the RO issued another decision, which 
confirmed the 10 percent evaluation, and in July 1993 issued 
a Supplemental Statement of the Case (SSOC) to this effect.  
In September 1993 the RO provided another decision, which 
also continued the 10 percent evaluation and offered another 
SSOC in October 1993.  Again in October 1994, the RO 
continued the 10 percent evaluation in a rating decision, and 
further provided an SSOC that same month.  In January 1995 
the veteran filed another timely substantive appeal of this 
issue.  

On appeal, in January 1997 the Board remanded the case for 
additional development, to include providing a VA psychiatric 
examination to assess the severity of the veteran's PTSD.  In 
June 1998 and January 1999 the RO issued SSOCs.

On appeal again in September 1999, the Board denied the 
veteran's appeal for an initial higher rating in excess of 10 
percent for his PTSD.  The veteran thereafter timely appealed 
this adverse decision to the Court of Appeals for Veterans 
Claims (Court), which in August 2001 vacated the decision in 
part and remanded the case to the Board for further 
development and readjudication.

On appeal in December 2003, the Board remanded the case for 
additional development, to include gathering identified 
medical evidence pertaining to treatment for the veteran's 
PTSD from 1988 and providing a VA psychiatric examination.  

In August 2005, the RO issued a decision and an SSOC, which 
elevated the veteran's PTSD rating to 30 percent, effective 
from April 16, 1991, the date that the RO received the 
veteran's claim.  It supplied a notice of the decision in 
September 2005 and the veteran timely filed an NOD in July 
2006.  The RO provided another SSOC in January 2007, which 
confirmed and continued the 30 percent evaluation.   

The veteran did not request a hearing on this matter in March 
1992, but did request a Travel Board hearing in his March 
1993 substantive appeal.  However, subsequently, in his 
January 1995 substantive appeal, the veteran indicated that 
he did not desire a Board hearing, indicating that he was 
currently incarcerated.  Since that time the veteran has not 
raised a request for a Board hearing, and therefore, the 
Board determines that no such hearing need to have been held.        

The RO granted temporary total disability ratings for the 
veteran's service connected PTSD based on VA hospitalization 
in excess of 21 days, pursuant to 38 C.F.R. § 4.29 on two 
occasions during the pendency of this case.  In August 1992, 
the RO awarded the 100 percent evaluation from May 26, 1992 
through June 30, 1992 in accordance with § 4.29 provisions, 
and in March 1993, it awarded 100 percent from August 13, 
1992 through September 30, 1992 under § 4.29.  

The Board finds that the RO complied with its previous Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board comments that the veteran's attorney, as recently 
as January 2007, has requested that the RO release attorney's 
fees apparently due to him for his representation of the 
veteran.  A February 2006 RO correspondence indicates, 
however, that such sums have already been dispersed.  The 
Board refers this matter to the RO for resolution of this 
issue and further action, if necessary.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	From April 16, 1991 through November 3, 1991 the veteran's 
PTSD was manifested by some definite social and vocational 
impairment but not by significant or severe impairment.

3.	From November 4, 1991 through May 25, 1992 the veteran's 
PTSD was manifested by considerable impairment but not by 
severe impairment or totally incapacitating psychoneurotic 
symptoms.

4.	From July 1, 1992 through August 12, 1992 the veteran's 
PTSD was manifested by some definite social and vocational 
impairment but not by significant or severe impairment.

5.	From October 1, 1992 the veteran's PTSD was manifested by 
some definite social and vocational impairment but not by 
significant or severe impairment; the veteran did not 
exhibit persistent delusions or hallucinations, total 
occupational and social impairment, gross impairment of 
thought process or communication, obsessional rituals, 
intermittently illogical speech, near continuous panic 
attacks, spatial disorientation, circumstantial, 
circumlocutory or stereotyped speech, difficulty 
understanding complex commands, impairment of short or 
ling term memory, or impaired abstract thinking, but did 
display such symptoms as depressed mood, suspiciousness, 
and chronic sleep impairment.  

6.	The veteran was convicted of a felony and imprisoned in 
October 1993.  He was released from prison in August 2005.


CONCLUSIONS OF LAW

1.	An initial rating for service connected PTSD in excess of 
30 percent from April 16, 1991 through November 3, 1991 is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.132, Diagnostic Code 9411 (1990).

2.	As the evidence falls at least in relative equipoise, an 
initial rating for service connected PTSD of 50 percent, 
but no more than 50 percent, from November 4, 1991 through 
May 25, 1992 is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.132, Diagnostic Code 9411 (1990).  

3.	An initial rating for service connected PTSD in excess of 
30 percent from July 1, 1992 through August 12, 1992 is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.132, Diagnostic Code 9411 (1990).

4.	An initial rating for service connected PTSD in excess of 
30 percent from October 1, 1992 not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.130, Diagnostic 
Code 9411 (2006) & 4.132, Diagnostic Code 9411 (1990).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim. 

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to claims, such as these, that were 
pending before VA or the Board prior to that date.  Pelegrini 
v. Principi, 18 Vet. App. 112, 118 (2004) ("This Court 
consistently has applied the VCAA to cases pending before VA 
at the time of the VCAA's enactment"); see 66 Fed. Reg. 
45620, 45629 (Aug. 29, 2001) (construing most VCAA provisions 
to apply "to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the RO 
rendered the decision from which the veteran appeals in March 
1992, provisions of the VCAA still apply.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
PTSD had increased in severity.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
March 2004 letter.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determinations 
discussed herein render moot any question about disability 
ratings and effective dates.  The RO also provided notice of 
these two Dingess elements in an April 2006 letter.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
March 1992 RO decision that is the subject of this appeal in 
its March 2004 letter.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the August 
2005 RO decision as well as the August 2005 and January 2007 

SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, in September 1998 and in 
July 2005, which were thorough in nature and adequate for the 
purposes of deciding these claims.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, at the time the veteran 
filed his claim in April 1991, the following relevant 
provisions were in effect:  Under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, a veteran would receive a 30 percent 
evaluation with definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A veteran would generate a 50 percent rating 
where an ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1990). 

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A veteran would generate a maximum 100 percent 
rating where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community accompanied by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all day activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, as well 
as being demonstrably unable to obtain or retain employment.   

Note(1) of 38 C.F.R. § 4.132 indicates that social impairment 
per se should not be used as the sole basis for any specific 
percentage evaluation, but would be of value only in 
substantiating the degree of disability based on all of the 
findings.  In addition, while the regulations do not define 
the terms "definite," "considerable," or "severe" as 
understood in Diagnostic Code 9411, the Board may look to the 
plain language to ascertain its meaning.  See Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002) (referencing 
dictionary to ascertain meaning of term).  To this end, 
Merriam-Webster's Collegiate Dictionary defines "definite" 
as "free of all ambiguity, uncertainty or obscurity"; 
"unquestionable, decided."  Merriam-Webster's Collegiate 
Dictionary 327 (11th ed. 2003).  In addition, in Hood v. 
Brown, 4 Vet. App. 301 (1993), the Court held that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent VA General Counsel Precedent 
Opinion, VA concluded that "definite" should be construed 
as "distinct, unambiguous, and moderately large in 
degree."  This term thus represents a degree of social and 
industrial adaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 2002).    

"Considerable," as used in § 4.132, in contrast, is defined 
as "significant" or "large in extent or degree," while 
"severe" means "rigorous" or "of a great degree."  
Merriam-Webster's Collegiate Dictionary 266, 1140 (11th ed. 
2003).              

Subsequently, during the pendency of this appeal, the 
schedule of ratings for mental disorders, to include PTSD and 
Diagnostic Code 9411, underwent revisions for the purposes of 
"updat[ing] the portion of the rating schedule that 
addresses mental disorders to ensure that it uses current 
medical terminology and unambiguous criteria, and that it 
reflects medical advances that have occurred since the last 
review."  61 Fed. Reg. 52700, 52700 (Oct. 8, 1996).  These 
changes took effect from November 7, 1996, and the new 
criteria have remained substantively unchanged since that 
time.  As a general matter, the Board notes that 
"[c]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Kuzma v. Principi, 341 F.3d 
1327, 1328 (Fed. Cir. 2003) (internal quotation marks and 
citation omitted).  Accordingly, when a new statute or 
regulation has been promulgated while a claim is still 
pending, the new provision will apply only to the period on 
and after its effective date, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that 
effective date.  See id.; VAOPGCPREC 7-03.  With these 
principles in mind, the Board recognizes that because the 
issue in this appeal spans both before and after the 
amendment, the Board must evaluate the veteran's disability 
under the pre-November 1996 amendment version of 38 C.F.R. 
§ 4.130 as well as the post-November 1996 amendment version.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Accordingly, the Board will 
analyze the veteran's increased rating claim under the old 
criteria through November 6, 1996 and under the new criteria 
from the November 7, 1996 effective date.  38 C.F.R. § 
3.114(a).      

The 1996 amendment redesignated section numbers and changed 
the applicable rating schedule for mental disorders from § 
4.132 to § 4.130.  Accordingly, and relevant to the instant 
appeal, 38 C.F.R. § 4.130, Diagnostic Code 9411 provides that 
a 30 percent rating is awarded for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006). 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).      

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).
 
b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his PTSD, seeking appellate review of 
the RO's initial disability rating because of his 
dissatisfaction with it as being too low.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In such a case, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Id., at 126.  The Board 
further notes that the rule that "the present level of 
disability is of primary importance," does not apply to a 
Fenderson appeal.  Id. (recognizing that this rule "is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability") (internal quotation marks omitted); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying 
rule in increased rating case).  Additionally, "[w]hen after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the [veteran]."  38 
C.F.R. § 4.3.  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Records from April 16, 1991 through May 25, 1992
A May 1991 VA medical report indicates that the veteran had 
been admitted to the combat stress recovery program for an 
evaluation from May 13, 1991 through May 16, 1991.  He 
appeared anxious and depressed with a flat affect.  The 
veteran was isolated and complained of sleep disturbance.  
The examiner indicated that the veteran's psychological 
testing at this time was more suggestive of depression rather 
than PTSD, and therefore did not consider the veteran 
appropriate for the combat stress recovery program.  Instead, 
the veteran was discharged and referred to the local Vet 
Center for out patient care.

In a May 1991 Statement in Support of Claim the veteran 
indicated that he had engaged in alcohol and drug use to keep 
his PTSD under control and to numb his senses.

On November 4, 1991, the veteran submitted to a VA social 
survey, conducted by L.M.S., a clinical social worker.  The 
veteran indicated that he had a post-military work history 
consisting of only short-term temporary jobs with the longest 
duration of approximately four months, which he attributed to 
his inability to function effectively at work because of his 
sleep disturbances.  He also conveyed that he had been 
married twice and had two children, but that he could not 
cope with the stress of children.  The veteran disclosed that 
he was unable to become emotionally involved with his 
children.  He stated that since his discharge from service, 
he experienced nightmares, flashbacks, startle response, 
depression, feeling edgy, irritable and angry.  The veteran 
reported that he tends to isolate from people.

He confirmed that he had been arrested in 1985 due to an 
altercation with his second wife and admitted to having 
physically and verbally abused her.  During the incident that 
led to his arrest, the veteran had barricaded himself in his 
house and attempted to antagonize the police to kill him.  He 
had attempted suicide by jumping off a roof.  The veteran 
reported having substance abuse problems since 1977.  

Based on these data, L.M.S. diagnosed the veteran with PTSD, 
indicating that the veteran's in-service trauma had been 
devastating to him, both vocationally and interpersonally.  
She noted that his overall functioning at times was 
"severely" impaired.                        

A November 27, 1991 Clinical Record discloses that the 
veteran had an appropriate affect with logical, relevant and 
coherent speech and organized thought processes.  At this 
time the veteran was in contact with reality and oriented as 
to time, place and self.  He exhibited adequate reasoning, 
insight and judgment as far as daily activities, and the 
veteran did not display any thought disorder or major 
depression, although he had poor socialization as manifested 
by very poor social and industrial adaptation.  The veteran 
indicated that he wanted to stay home and did not mix with 
other people, avoiding big groups and gatherings.  He had 
difficulty in having any relationships with other people.  

This report also indicated that the veteran had not worked 
since 1974 and that he could not handle any other job because 
of his PTSD symptoms.  He complained of having survivor guilt 
and constant nightmares as well as sleep disturbances, 
flashbacks, night sweats and hyper alert reaction.  During 
the daytime, the veteran had intrusive thoughts and had 
exhibited violent behavior.  The veteran had gone to jail for 
some time and his wife left him because of his PTSD symptoms.   

Based on these data, the psychiatrist diagnosed the veteran 
with chronic, delayed PTSD.  He did not assign a GAF score at 
this time

An April 1992 VA medical record from the PTSD Clinical Team 
indicated that the veteran needed outpatient treatment for 
support and to decrease his isolation.  

As noted above, effective from May 26, 1992 through June 30, 
1992, the RO granted a temporary total evaluation for the 
veteran's PTSD based on VA hospitalization in excess of 21 
days in accordance with 38 C.F.R. § 4.29.

In a June 1992 Statement in Support of Claim, the veteran 
indicated that he was an inpatient at the Buffalo VA Medical 
Center and receiving treatment for his PTSD.  He noted that 
he had been admitted on May 26, 1992 and was set for 
discharge on June 19, 1992.  He requested a temporary total 
disability rating for his PTSD.  

Records from July 1, 1992 through August 12, 1992
A July 27, 1992 VA medical note indicates that the veteran 
was unemployed and separated from his wife.  He had a history 
of flashbacks, chronic insomnia, intrusive thoughts, and 
nightmares and had been unable to hold a job since 1974.  The 
examiner noted that the veteran's PTSD had impaired his 
interpersonal relationships and his vocational adjustment.  
The veteran displayed no cognitive impairments at this time 
and he was well oriented with an intact memory, although he 
had poor judgment.  The clinician assigned a GAF score of 70.  

In September 1992 the veteran again applied for a temporary 
total disability rating for his PTSD based on another VA 
hospitalization in excess of 21 days.  The RO granted this 
claim, effective from August 13, 1992 through September 30, 
1992, pursuant to 38 C.F.R. § 4.29.

Records from October 1, 1992 
In a June 1993 Statement in Support of Claim, the veteran 
indicated that he had not been able to work, had serious 
problems with his wife and the law, difficulties with 
relationships and could not relate to his children.  He 
complained of experiencing painful memories, and coping by 
using drugs and alcohol, which only led to more violence.  

An August 1993 VA medical note indicates that the veteran 
felt depressed and slept only four to five hours per night.    

In October 1993, the veteran was incarcerated for a felony 
charge.

In a November 1993 letter, the veteran indicated that he had 
been certified as totally disabled by the Social Security 
Administration (SSA) since 1989.  He further conveyed that 
his PTSD was so severe that he was scheduled for a 
residential treatment program in California for approximately 
four to six months.  He continued to report having flashbacks 
and nightmares.  The veteran disclosed that he was currently 
facing criminal charges and that in October 1993, he almost 
killed a man.  

A December 1993 Admission/Screening Form for VA outpatient 
treatment indicates that the veteran was diagnosed with PTSD 
(moderate) and antisocial personality disorder.  The examiner 
assigned a GAF score of 60.  At this time the veteran denied 
any suicidal ideation or behavior.  He exhibited a neat and 
tidy appearance, with good orientation and attention.  The 
veteran had an intact memory and expressed himself well with 
good insight and judgment.  He displayed a logical and 
coherent thought process without looseness of association or 
flight of ideas, hallucinations or delusional thinking.  

In another December 1993 Mental Status Progress Note, the 
clinician observed the veteran to appear well-groomed, alert 
and cooperative without unusual motor behavior.  He was alert 
and oriented x3 with a neutral affect and consistent 
thinking.  The veteran was able to concentrate and his 
memory, recent and remote, was intact.  He spoke with a 
normal pace and volume, and the examiner suspected that the 
veteran had at least average intelligence.  There was no 
indication of a thought disorder and the veteran denied 
hallucinations, delusions as well as any suicidal or 
homicidal ideations.  He had adequate insight and judgment.  
Based on these data, the clinician diagnosed the veteran with 
PTSD and assigned a GAF score of 60 to 70.  

In another December 1993 medical report, the psychiatrist 
noted that the veteran was alert and oriented x3, but 
displayed a shallow affect and angry mood.  The veteran's 
speech was coherent and relevant and there was no evidence of 
loosening of association, hallucinations or delusions.  He 
did not relate any active suicidal or homicidal ideations.  

Thereafter, in a January 1994 Progress Note, the same 
clinician conveyed that the veteran remained alert and 
oriented x3, but appeared angry at first.  The veteran had 
coherent and relevant speech, and had no loosening of 
association, blocking or flights of ideas.  He denied having 
active hallucinations or delusions and did not convey any 
suicidal or homicidal ideations.  

An April 1994 Progress Note indicates that the veteran was 
well-groomed, cooperative and alert and oriented x3.  He 
appeared to have an up-beat affect and he exhibited no 
deficits on attention-span, concentration or memory.  The 
veteran spoke with a normal rate and volume and he did not 
appear to have any thought disorder.  He denied the presence 
of hallucinations, delusions, or suicidal or homicidal 
ideations.  His insight and judgment appeared to be adequate.

In May 1994 the veteran reported having a downswing in mood, 
interest and energy.  His affect at this time seemed subdued.  

In June 1994 the veteran complained of insomnia, and in 
December 1994 the veteran appeared very hostile, angry, 
antagonistic and argumentative. 

In January 1995, the veteran indicated that he had been 
arrested and charged with attempted murder in October 1993 
for which he was currently incarcerated.  At this time, he 
also stated that he had been unemployed since 1974 due to his 
PTSD symptoms and conveyed that he had been hospitalized on 
numerous occasions for this disability.  He further stated 
that he had nightmares and flashbacks.    

In March 1995 the veteran continued to report having 
insomnia.  In April and May 1995 he appeared alert, calm and 
cooperative.  During this time, he appeared clean and neat, 
and displayed a well-organized thought process.  His speech 
was clear and he denied suicidal and homicidal ideations.  

In June 1995, the veteran appeared irritable, angry, 
depressed and reported having occasional flashbacks.  In 
August 1995, the veteran did not report having suicidal or 
homicidal ideations.  He again reported symptoms of insomnia 
in September 1995, as well as anger towards his ex-wife.  In 
October 1995 and November 1995, the veteran denied having 
thoughts of suicide or homicide and further denied having 
hallucinations or delusions.  In December 1995 the veteran 
reported feeling anxious and depressed, with an inability to 
sleep, but had no thoughts of suicide.  

The veteran indicated that he had recurrent nightmares as 
well as anger towards his ex-wife in April 1996.  At this 
time, the veteran conveyed that he had quit his job in the 
law library as other people became too much for him, which 
added to his stress level.

In May 1996, the clinician observed that the veteran's mood 
and mental status remained stable.          

July, August and September 1996 medical notes conveyed that 
the veteran experienced rage towards his ex-wife, but wanted 
to gain control over these emotions.  He also continued to 
work on his legal case and necessary briefs, and in September 
1996 he appeared hostile towards the examining clinician.  

As disclosed in a November 1996 medical report, the veteran 
appeared angry and reported having auditory and visual 
hallucinations on and off with mescaline treatment.  He 
reportedly saw things that he did during combat and had 
flashbacks.  The veteran also appeared angry, as noted in a 
December 1996 medical record.  

A May 1997 psychiatric note reveals that the veteran 
indicated that he was to sit for his paralegal certification 
that week.  He expressed that he wished to return to using 
medication.  

In a June 1997 note, the veteran indicated that he felt 
irritable and had insomnia with terrible nightmares.  The 
clinician indicated that the veteran was not psychotic, 
paranoid or delusional at this time and denied having 
suicidal or homicidal thoughts.  He appeared angry.      

August 1997 medical notes reveal that the veteran denied 
suicidal and homicidal ideation as well as any perceptual 
abnormalities.  

In September 1998 the veteran submitted to a VA examination 
by Dr. F at the prison in which he was incarcerated in order 
to assess the severity of his PTSD.  At this time, the 
veteran described that he felt "constricted" in that he 
tried to avoid altercations with other prisoners and that he 
kept to himself.  The veteran complained of having frequent 
nightmares and only four hours of sleep nightly.  He also 
stated that he worked diligently on his legal cases in the 
prison law library and assisted others with their cases.  The 
veteran did not interact much with other prisoners except for 
his co-members of the Nation of Islam.  He expressed anger at 
the examiner, but denied all other psychological problems and 
discomfort, even when asked repeatedly by the examiner, who 
also explained the relevance of this information to his 
appeal.  

The examiner observed that the veteran displayed intense 
anger, resentment and sense of victimization, but aside from 
that, he detected no evidence of impairment of thought 
process or communication.  The veteran had clear speech and 
was capable of disciplined analytical thought and cogent 
arguments.  The examiner perceived no evidence of frank 
delusions or hallucinations, and not evidence of grossly 
inappropriate behavior.  He denied suicidal or homicidal 
intent and the veteran had adequate personal hygiene, being 
appropriately dressed and groomed.  In addition, the veteran 
was oriented as to time, place and person and he appeared to 
have no significant memory problems.  He did not display 
obsessive or ritualistic conduct and his speech was normal in 
rate and flow, although it became accelerated when discussing 
his sense of victimization.  The veteran did not report 
having panic attacks or significant symptoms of depression 
but did report anxiety related to prison life.  He was 
chronically angry and hostile, and the examiner noted that 
his criminal record supported at least intermittent prior 
impulse control problems, but at present, the veteran did not 
exhibit any such impairment.  The veteran did not indicate 
that his sleeplessness and nightmares impaired his ability to 
function during the day.  

Based on these data, Dr. F. diagnosed the veteran with PTSD 
as well as anti-social personality disorder.  Because of the 
veteran's incarceration, Dr. F. stated that assessing his GAF 
score became difficult to assess.  He noted that the veteran 
appeared to be able to function fairly well vocationally, 
that is, in his role as a law library assistant and in 
preparing appeals in his legal cases.  The veteran also 
reported getting along well with fellow Muslims and those he 
helped in the library, but, as noted by Dr. F., the veteran 
had no reported truly close relationships due to his 
irritability, anger and hostility.  Dr. F. recognized that 
the lack of close relationships could be explained by the 
prison environment and the veteran's personality disorder, 
but nonetheless estimated, with some uncertainty, that the 
veteran had a GAF score of 65, based largely on his 
relationship problems.           

In a September 1998 correspondence, the veteran called into 
question the September 1998 VA examiner's level of experience 
and asked that the matter be investigated.  He stated that he 
did not believe that the examiner was qualified to assess his 
PTSD. 

In a July 1999 SSA Disability Report, the veteran indicated 
that his PTSD limited his ability to work because of his 
sleep deprivation due to nightmares and flashbacks.  He 
further conveyed that he had stopped working in 1974.  

An October 1999 Patient History Evaluation Report indicates 
that the veteran had no perceptual disorders or suicidal or 
homicidal ideations.  At this time, he had a clear thought 
process, without delusions, and his mood was stressed with 
enthymic affect.  He was oriented x3, with an intact memory, 
recent and remote.  The veteran had poor insight and 
judgment, however, and he reported having a history of 
irritability, insomnia and nightmares.   

A March 2003 Mental Status note indicates that the veteran 
had no thought or perceptual disorder, although he exhibited 
an angry, anxious and depressed mood.  The veteran had no 
thoughts of suicide or homicide at this time and his memory 
was intact.  He had unimpaired insight and judgment.  

An April 2003 and January 2005 Core Evaluation Report 
indicates that the veteran had no social supports.  He 
appeared neat with a serious attitude.  The clinician noted 
no thought or perceptual disorder, and the veteran had a 
neutral mood with congruent affect.  He denied suicidal or 
homicidal ideations and he appeared alert and oriented x3 
with an intact memory, past and present.  The veteran 
exhibited fair insight and judgment.  The clinician noted the 
veteran's history of assault and other criminal behavior as 
well as a suicide attempt in 1985 and in 1993 and drug abuse.  
The veteran had no contact with his ex-wife or children.      

In July 2005 the veteran submitted to another VA examination 
to assess the current severity of his service connected PTSD.  
The clinician reviewed the claims file.  The veteran reported 
that he had had many jobs during his life, but that the 
longest he had ever worked was three months.  The veteran 
described himself as a loner by choice and was estranged from 
his family, except for his sister, who wrote to him in 
prison.  At this time, he displayed "okay" grooming and 
hygiene and appeared very angry and hostile.

On mental status examination, the veteran appeared alert and 
oriented x4 and did not display any obvious deficits in 
thinking or memory.  The veteran expressed that he was 
obsessed with suing the government for increased pension and 
wrongful conviction, as he felt as if the system was out to 
get him.  He spoke in a clear-voiced tone at an average rate 
and speed; his speech was logical and focused.  He veteran 
described his typical mood as angry, dysphoric and anything 
but happy.  The veteran reported that his temper was good at 
present due to medication, but before, he would have 
emotional explosions.  He denied having panic or anxiety 
attacks and indicated that he slept six hours nightly.  The 
veteran also described his concentration as varying, and 
although he did not display obvious deficits in thinking or 
memory, the examiner suspected that the veteran might be 
distractible due to his tendency to be obsessive.  The 
veteran felt helpless and hopeless, but denied being 
currently suicidal or homicidal.     

The veteran additionally reported that he thought about 
events in Vietnam approximately three times monthly.  He 
conveyed that he could watch war movies, speak with other 
Vietnam veterans and discuss his own war experiences, but 
that he could not Vietnam documentaries.  The veteran 
indicated that he has nightmares sometimes and has had 
flashbacks.  

Based on these data, the VA examiner diagnosed the veteran 
with PTSD, dysthymic disorder and antisocial personality 
disorder.  He assessed the veteran as having moderate 
impairment of his overall functioning with a history of 
depressed mood, anxiety, social avoidance, estrangement from 
family and difficulty  maintaining employment.  He assigned a 
GAF score of 55, reflecting moderate impairment of 
functioning.      

In January 2007, the veteran, through his attorney, indicated 
that he had no additional evidence or argument to provide in 
support of his claim.  

b. Discussion 
The Board determines that the evidence preponderates against 
the veteran's claim for a rating in excess of 30 percent from 
April 16, 1991 through November 3, 1991, but falls at least 
in equipoise with respect to a higher rating from November 4, 
1991 through May 25, 1992.  The evidence weighs against 
higher ratings in excess of 30 percent from July 1, 1992 
through August 12, 1992 and from October 1, 1992.  

Turning first to the brief time period from April 16, 1991 
through November 3, 1991 the Board determines that the 
evidence weighs against a higher rating.  The May 1991 VA 
medical report noted the veteran's flat affect, depression, 
anxiety, sense of isolation and reported sleep disturbance, 
but does not indicate that these manifestations rose to a 
considerable or severe degree of impairment.  Thus, the Board 
denies the veteran's claim for a higher rating in excess of 
30 percent as to this time period.

However, as reflected in the November 4, 1991 medical report 
my L.M.S., she characterized the veteran's PTSD as having had 
a "devastating effect" on him both personally and 
vocationally, and she described her impression that this 
disorder caused severe impairment of functioning at times.  
The November 27, 1991 Clinical Record similarly indicated 
that the veteran had "very poor social and industrial 
adaptation."  While the Board notes that the veteran 
displayed logical, coherent speech, organized thought 
processes, orientation x3, as well as adequate reasoning, 
insight and judgment during this time, the evidence suggests 
that the extent of the vocational impairment due to PTSD more 
appropriately is reflected by a 50 percent evaluation.  
Moreover, the Board notes the absence of any other opposing 
medical evidence from this time period that would 
preponderate against the claim.  Accordingly, the Board 
determines that a higher rating of 50 percent representing 
"considerable" impairment is warranted for the time period 
from November 4, 1991 through May 25, 1992.       

As for an increased rating from July 1, 1992 through August 
12, 1992, the Board determines that the evidence weighs 
against a rating in excess of 30 percent.  In particular, 
while the July 27, 1992 VA medical report noted that the 
veteran's PTSD had impaired his interpersonal relationships 
and vocational adjustment, it did not characterize such 
impairment as "considerable" or "severe," as would typify 
higher ratings of 50 percent of 70 percent under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1990).  Also, at this time, the 
veteran appeared well oriented with an intact memory without 
any noted cognitive impairment.  Although this clinician 
indicated that the veteran had poor judgment, which might 
support a higher evaluation, he nonetheless assigned a GAF 
score of 70, reflecting the existence of only some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning but 
generally functioning well with some meaningful interpersonal 
relationships.  This score and the overall disability picture 
for this time period is more consistent with the current 30 
percent rating than any higher rating.  Accordingly, the 
Board denies the veteran's claim as to this time frame.

Turning to the final time period of evidence from October 1, 
1992, the Board also concludes that the evidence weighs 
against a rating in excess of 30 percent under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (in effect through November 6, 
1996).  That is, during this time, the veteran has such 
symptoms as insomnia, anger, depression, anxiety, difficulty 
with interpersonal and family relationships, nightmares, and 
flashbacks, but did not display more serious symptoms such as 
hallucinations, delusions, or suicidal or homicidal ideation.  
At this time, he appeared well kempt, had logical and clear 
speech and thought processes, good judgment and insight and 
no impairment of memory.  In addition, he received a GAF 
score of 60 to 70 in December 1993, which represented mild to 
moderate symptoms, and scores of 65 in September 1998 and 55 
in July 2005, which also reflected mild to moderate symptoms.  
Accordingly, as reflected by the record, while the veteran 
manifested definite (moderately large; unambiguous) 
impairment in an ability to engage in industrial activities 
and to establish or maintain effective interpersonal 
relationships, he did not appear to exhibit considerable 
(significant) or severe (great degree) impairment.

In addition, as noted in 1996, the veteran continued to work 
on his legal case and necessary briefs and by May 1997 he was 
to apply for his paralegal certification, which demonstrates 
a level of industrial productivity.  In September 1998, the 
veteran conveyed that he worked diligently on his legal cases 
and assisted others with their criminal cases, and the VA 
examiner at this time determined that the veteran actually 
functioned fairly well vocationally.  Such a finding, and the 
veteran's vocational activities over the years, are more 
consistent with some definite impairment and are inconsistent 
with "considerable" or "severe" impairment of industrial 
endeavors, as contemplated by Diagnostic Code 9411 (1990).

As for social relationships, the veteran has reported having 
difficulty with his ex-wife and having a lack of connection 
with his children.  However, in prison, he had been able to 
establish relationships with fellow inmates, particularly 
those belonging to his religious group, and had worked with 
other inmates on their criminal cases.  Such isolation from 
family members reflects some unambiguous impairment in the 
ability to establish effective relationships, but his 
personal interactions while in prison reflects that he does 
not have considerable or severe impairment in this regard.  
Accordingly, the evidence weighs against a rating of more 
than 30 percent for service connected PTSD under the old 
criteria from October 1, 1992.                 

Under the new rating criteria for PTSD (38 C.F.R. § 4.130, 
Diagnostic Code 9411), effective from November 7, 1996, the 
Board determines that the evidence preponderates against a 
rating in excess of 30 percent.  Specifically, from November 
1996, the veteran had not exhibited such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking, which 
would characterize the next higher rating of 50 percent.  
Instead, medical reports from September 1998, October 1999, 
March 2003, April 2003, January 2005 and July 2005 all 
reflected no impairments of thought process, communication, 
speech or memory (remote and recent).  The veteran has also 
denied having panic attacks, as noted in his September 1998 
and July 2005 VA examination reports, which weighs against a 
50 percent rating.  

In addition, his complaints of nightmares, chronic sleep 
disturbance and irritability, as noted in June 1997 and 
September 1998, are most consistent with the 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006), as are his GAF scores for this time period, ranging 
from 65 in 1998 to 55 in 2005, which represent mild-to-
moderate PTSD symptoms.  His consistent reporting of no 
homicidal or suicidal ideation for this time period also 
weighs in favor of the 30 percent rating and against any 
higher evaluation.  While the Board recognizes that the 
November 1996 medical note indicates that the veteran 
reported having auditory and visual hallucinations 
intermittently with the use of mescaline, which might support 
a claim for a higher rating, the record reveals that this was 
the only instance that the veteran ever reported such 
perceptual disturbances; medical reports spanning June 1997 
to January 2005 indicated that the veteran apparently had no 
perceptual disorders or abnormalities.  Accordingly, the 
reported November 1996 symptoms properly may be 
characterized, at most, as merely fleeting, as opposed to 
"persistent," which weighs against a higher rating     

Also weighing against a higher evaluation and in favor of the 
current 30 percent rating under the new criteria is the fact 
that the veteran has proven himself capable of performing 
vocational activities that he finds of interest, namely, 
setting out to acquire his paralegal certification in May 
1997, working in the prison law library on his legal matters 
and assisting others on their legal cases, as noted in the 
September 1998 VA medical examination report.  In addition, 
as noted above, while the veteran appears to be estranged 
from his family members, he has been able to develop 
interpersonal relationships with his fellow members of Islam 
and prisoners who have sought out his assistance on legal 
matters.  These abilities support a 30 percent rating and 
weigh against a higher rating in excess of 30 percent.  Thus, 
from November 7, 1996, the effective date of the new PTSD 
rating criteria, the Board denies the veteran's higher rating 
claim.  


IV. Conclusion
For the reasons stated above, the Board finds that initial 
higher ratings for service connected PTSD are not warranted, 
except for the time period from November 4, 1991 through May 
25, 1992.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

An initial rating for service connected PTSD in excess of 30 
percent from April 16, 1991 through November 3, 1991 is 
denied.

An initial rating for service connected PTSD of 50 percent, 
but no more than 50 percent, from November 4, 1991 through 
May 25, 1992 is granted.

An initial rating for service connected PTSD in excess of 30 
percent from July 1, 1992 through August 12, 1992 denied.

An initial rating for service connected PTSD in excess of 30 
percent from October 1, 1992 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


